Title: David Gelston to Thomas Jefferson, 8 January 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
             New York January 8th 1816—
          
          I have received a letter from Mr Baker, consul at Tarragona, with a box for you said to contain “flower garden seeds”—the box may be too large to put in the mail (about 12 inches by 6) and as no use can be made of the seeds until the spring, I shall wait your instructions,
          
            With great respect and esteem,
            I am, Sir, your obedient servant,
            David Gelston
          
        